Citation Nr: 0126808	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to service connection for chronic acquired 
psychiatric disability.

3.  Entitlement to service connection for chronic left knee 
disability.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by throat problems.

5. Entitlement to service connection for an undiagnosed 
illness manifested by breathing problems.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active naval service from May 1989 to April 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Houston 
Regional Office (RO) rating decisions, which in December 1998 
denied service connection for an undiagnosed illness 
manifested by dizziness, throat problems, and breathing 
problems, and in November 1999 denied service connection for 
chronic left knee and psychiatric disabilities, and denied an 
increased (compensable) rating of the service-connected 
hypertension.  

By rating decision in January 2000, the rating of the 
service-connected hypertension was increased from 0 to 10 
percent.  The claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

By decision in December 1998, the RO granted service 
connection for folliculitis, assigning it a noncompensable 
rating, and denied service connection for tinea cruris; 
timely notice of disagreement relative to those matters was 
received in July 1999.  In September 1999, the veteran was 
issued a statement of the case (as well as another rating 
decision), granting service connection for tinea cruris, and 
increasing the noncompensable rating of the service-connected 
skin disorder (now consisting of folliculitis and tinea 
cruris) to 10 percent.  By written correspondence received in 
December 1999, the veteran expressed satisfaction with the 10 
percent rating assigned his service-connected skin disorder 
and withdrew his appeal relative to that matter.  38 C.F.R. 
§ 20.204(a) (2001).

Appellate consideration of the service connection claims is 
deferred pending completion of the development requested in 
the remand below.


FINDING OF FACT

The veteran's service-connected hypertension requires 
continuous medication for control, but there is no indication 
of diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Code 7101 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA and the implementing regulatory changes have been 
complied with relative to the claim of increased rating of 
the service-connected hypertension.  Specifically, the Board 
finds that the March 2000 statement of the case, and August 
2001 Travel Board hearing, provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103A of the new statute as they clearly notified them of 
the evidence necessary to substantiate his claim of increased 
rating of the service-connected hypertension.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim of 
increased rating of hypertension have been collected for 
review.  The available medical examination reports are 
thorough and contain sufficient information to rate that 
disability according to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new law or any other 
applicable regulation pertaining to the veteran's claim of 
increased rating of the service-connected hypertension. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection for hypertension was granted by RO rating 
decision in December 1998, and a noncompensable rating was 
assigned, based on the veteran's service medical records and 
post service clinical evidence, including August 1998 VA 
medical examination, diagnosing hypertension and relating its 
onset to service.  

On VA neurological examination in August 1998, the veteran 
indicated that he took anti-hypertension medication for some 
time following the initial diagnosis of the disease in 1990, 
but he did not take any medication since 1993.  On 
examination, his blood pressure was 138/90 in supine 
position; immediately after standing up, the pressure was 
130/98 and, three minutes later, it was 130/92.  

On VA general medical examination in August 1998, the 
veteran's blood pressure was 126/80 and 132/80 in sitting, 
130/84 standing up, and 126/76 lying down.  Normotensive 
hypertension, not on medication, was diagnosed.  

VA medical records from July 1993 to December 1999, including 
an August 1993 Persian Gulf Registry medical examination 
report, document intermittent treatment for various symptoms 
and impairment.  During the treatment, the veteran's blood 
pressure was repeatedly measured, ranging from 100 to 162 
systolic, and 68 to 96 diastolic.  On examination in April 
1999, he reported that his blood pressure, measured at home, 
ranged from 120 to 140 systolic, and 70 to 80 diastolic.  In 
November 1999, diastolic pressure was 100, and he was placed 
on anti-hypertension medication.

At an August 2001 Travel Board hearing, the veteran testified 
that he had history of elevated blood pressure, fluctuating 
periodically depending on his level of stress, but, since he 
started taking anti-hypertension medication, his blood 
pressure remained steady.  He indicated that his blood 
pressure was well controlled with medication and did not 
exceed 150 systolic and 70 diastolic (reportedly, he 
regularly monitored his blood pressure at home).  

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Code 7101 (2001), hypertensive 
vascular disease, and a 10 percent rating is assigned.  A 10 
percent rating is for application under Code 7101, where 
there is evidence of diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or the 
veteran requires continuous medication for control of 
hypertension with history of diastolic pressure predominantly 
100 or more.  Under Code 7101, a 20 percent rating will be 
assigned if diastolic pressure is predominantly 110 or more, 
or systolic pressure is predominantly 200 or more.

Based on the evidence of record, the Board finds that a 
rating in excess of the currently assigned 10 percent for the 
veteran's hypertension is unwarranted.  Although the 
available clinical evidence indicates that his diastolic 
pressure was not predominantly 100 or more before anti-
hypertension medication was initially prescribed in November 
1999, his blood pressure prior to that time was as high as 
162 systolic and 100 diastolic (diastolic reading of 100 was 
once recorded in November 1999, resulting in prescription of 
medication).  The evidence, including the veteran's August 
2001 hearing testimony, indicates that he has been on anti-
hypertension medication since November 1999, and that his 
blood pressure has been stable since that time.

The entirety of the evidence, including the veteran's own 
hearing testimony in August 2001, does not suggest that the 
criteria for a rating in excess of 10 percent for the 
service-connected hypertension have been met; there is no 
indication that his diastolic pressure is predominantly 110 
or more, or that systolic pressure is predominantly 200 or 
more.  Thus, a 10 percent rating, and no more, is appropriate 
under Code 7101.  


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate their claims for benefits, except that no 
assistance is required if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).   

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when 
necessary to make a decision on the claim.  An examination is 
necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, see Degmetich v. Brown, 
104 F. 3d 1328 (1997) but,
in the case of a veteran who served in the Southwest Asia 
theater of operations during the Persian Gulf War (as is the 
case here), who exhibits objective indications of chronic 
disability manifested by one or more specific signs or 
symptoms listed in 38 C.F.R. § 3.317(b), such disability may 
be service-connected provided that it becomes manifest during 
active service in the Southwest Asia theater of operations, 
or to a compensable degree or more not later than December 
31, 2001; and provided that the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 501(a) (West 1991); 38 C.F.R. § 3.317(a)(1) (2001).

The veteran claims service connection for chronic left knee 
and psychiatric disabilities, and numerous problems resulting 
from undiagnosed illnesses, suggesting that the latter were 
developed during service, including while serving in the 
Southwest Asia theater of operations.  In support of his 
claims, he submitted written statements from his relatives, 
suggesting that he did not have any health problems before 
his return from service in Southwest Asia.

His service medical records indicate treatment for recurrent 
left knee pain; on examination in February 1992, an 
unconfirmed diagnosis of patellofemoral pain syndrome was 
indicated.  On service separation medical examination in 
February 1993, he reported a history of chronic/frequent 
colds, hay fever, and nervous trouble, but no pertinent 
clinical finding was recorded on examination.

In August 1998, the veteran underwent VA neurological and 
general medical examination to determine the nature and 
etiology of the pertinent disabilities.  Although the 
examination reports indicate that the claims file was 
available at the time of the examinations, the claims file 
did not then include complete service medical records.  On 
neurological examination in August 1998, intermittent 
dizziness, presyncopal or posterior circulation ischemia in 
type, was diagnosed, but the etiology of the pertinent 
symptoms was "uncertain;" the examiner indicated that there 
was no evidence of associated cardiac or respiratory 
symptoms; he also observed that the veteran had a history of 
symptoms suggestive of anxiety disorder with possible panic 
attacks and, during VA outpatient treatment in December 1999, 
dysthymia was diagnosed.  On general medical examination in 
August 1998, recurrent throat and breathing problems were 
indicated.

In view of the above, the Board believes that a thorough VA 
medical examination should be performed, including a review 
of the entire claims file, to determine the nature and origin 
of any chronic left knee and psychiatric disability which may 
be now present, as well as the nature and origin of the 
pertinent disabilities claimed under 38 C.F.R. § 3.317.  See 
Suttmann v. Brown, 5 Vet. App. 127 (1993).

Thus, the remaining issues on appeal are REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any left knee, psychiatric, throat, 
breathing, and dizziness-related 
disability since service.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file.

3.  The veteran should be afforded VA 
orthopedic and psychiatric examination 
to determine the nature and etiology of 
any left knee and psychiatric disability 
which may now be present.  The entire 
claims folder must be made available to 
the examiners for review in conjunction 
with this request for medical opinions, 
and the reports must reflect the 
examiners' review of the claims file.  
Any testing or clinical studies deemed 
useful by the examiners, should be 
scheduled and conducted, and the results 
thereof added to the record.  The 
examiners should be requested to express 
an opinion as to the origin and likely 
date of onset of any left knee and 
psychiatric disability, including 
whether it is as likely as not that any 
pertinent disability is etiologically 
related to service or any incident 
occurring therein.  To the extent 
possible, the orthopedic examiner should 
be asked to comment on any in-service 
left knee pathology which may be 
distinguished from post-service 
pathology; if so, the examiner should 
explain such distinction.  If any of the 
foregoing cannot be determined, the 
examiners should so state for the 
record.  A rationale for all opinions 
and conclusions reached should be 
provided. 

4.  The veteran should be afforded 
appropriate VA medical examination to 
determine the nature and etiology of his 
claimed Persian Gulf-related undiagnosed 
illnesses, manifested by dizziness, 
throat and breathing problems.  The 
entire claims file must be made available 
to the examiner(s) for review in 
conjunction with the examination; the 
examination report must reflect the 
examiners' review of the claims folder.  
Any testing and/or clinical studies, 
deemed necessary, should be performed.  
The examiner(s) should obtain a complete 
history concerning the claimed disorders, 
and all necessary testing should be 
conducted.  The date of onset of the 
signs and symptoms of the claimed 
conditions should be assessed.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if infeasible, the 
examiners should so state for the record.  
In any event, the examiner(s) should 
identify all objective indications of 
chronic disability and provide an opinion 
concerning the etiology of any dizziness, 
throat, and breathing symptoms.  The 
examiner(s) should be asked to provide an 
opinion as to whether it is as likely as 
not that any of the foregoing 
disabilities/symptoms are causally 
related to service, keeping in mind the 
circumstances of the veteran's service.  
If any of the foregoing cannot be 
determined, then that should be stated 
for the record.

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

When the foregoing has been completed, if the remaining 
benefits sought on appeal are not granted, a supplemental 
statement of the case should be furnished the veteran and his 
representative, and he should be afforded an opportunity to 
respond.  The case should then be returned to the Board for 
further consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



